Garrett, Judge,
delivered the opinion of the court:
This case is a companion one to In re Holst (Patent Appeal No. 2539), 18 C. C. P. A. (Patents) 748, decided concurrently.
The claims (three in number) cover “ ring or cap shaped, member dor making hermetical seals with vitreous material.”
*752They were rejected by concurring conclusions of the Patent Office tribunals and are brought before us by appeal from the decision of the board.
The references cited are: Thomas, 946079, January 11, 1910; Housekeeper, 1293441, February 4, 1919; British patent, 15342, of 1912; British patent, 152617, of 1921.
The British patent relied on is the equivalent of the German patent cited in the Holst case, supra.
There is little contention as to the Thomas and Housekeeper references showing structures which are anticipations of appellant’s structure per se, and his principal feature here, as in the Holst case, supra, is the use of the chrome-iron as an alloy of which is made the ring or cap that is sealed to the glass. In the first case we found the German patent, of which the British patent herein cited is the equivalent, to have been an anticipation of this feature.
The decision of the Board of Apeals is affirmed.